Howedu, J.
This is an application for a writ of mandamus, to compel .the Judge of the Third District of New Orleans,'to grant a suspensive appeal, after the lapse of ten days, from a judgment homologating a tableau of distribution in insolvent proceedings, and the question presented is, whether or not the relators, creditors, placed on the tableau, are entitled to notice of the judgment .of homologation.
They allege that they were required by said judgment to pay a certain sum out of the proceeds of certain notes pledged to them by the insolvent, and' are,therefore entitled to a notice of the judgment as parties cast in a suit.
*111These notes, with others, were sold upon the petition of the syndic, and purchased by the banks respectively; and, in a rule by the syndic to compel the payment of the price of adjudication, it was agreed that the sums should remain in the banks to be distributed in a tableau to be filed by the syndic, in which he placed each bank as a creditor for a sum less than the amounts of the proceeds respectively; and the balance of each bid was appropriated therein to the payment of the expenses of the insolvency.
This tableau was duly advertised and homologated. We think this judgment of homologation was one in favor of each bank, as plaintiff, for the sum assigned to each in the tableau, and consequently, notice thereof was not necessary. They were parties to the proceeding, and if dissatisfied with the tableau, of which they had due notice by the publication, they should have opposed its homologation, or appealed within ten days, as fixed by law, for suspensive appeals, otherwise the judgment becomes executory, and the syndic is not only authorized, but it is his duty,- to pay in accordance with the tableau as homologated. The Judge has allowed a devolutive appeal, to which only they are entitled under the circumstance.
It is therefore ordered, that the application be refused, at the costs bf the relators.